NO








NO. 12-10-00248-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
ROBERT C. MORRIS,
APPELLANT                                                     '     APPEAL
FROM THE349TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
SHERRI MILLIGAN, ET AL.,                         '     ANDERSON
COUNTY, TEXAS
APPELLEES
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed because Appellant, Robert C. Morris, has failed to
comply with the Texas Rules of Appellate Procedure.  See Tex. R. App. P.  42.3.  Pursuant to
appellate rule 32.1, Morris’s docketing statement was due to have been filed at
the time the appeal was perfected, i.e., June 11, 2010.  See Tex. R. App. P. 32.1.  On August 4,
2010, this court notified Morris that he should file a docketing statement
immediately if he had not already done so.[1] 

            Because
Morris did not file the docketing statement as requested in our August 4, 2010
letter, this court issued a second notice on August 18, 2010, advising Morris
that the docketing statement was past due.  The notice further provided that
unless the docketing statement was filed on or before August 30, 2010, the
appeal would be presented for dismissal in accordance with Texas Rule of
Appellate Procedure 42.3.  The date for filing the docketing statement has
passed, and Morris has not complied with the court’s request.  Because Morris
has failed, after notice, to comply with rule 32.1, the appeal is dismissed. 
See Tex. R. App. P. 42.3(c).
Opinion delivered September 15, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 

(PUBLISH) 
 




[1] 
Morris filed his notice of appeal in the trial
court on June 11, 2010.  This court did not receive the notice of appeal until
August 4, 2010.